Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-21, & 23 allowed.

The amendments now on record provide clarification to the invention that narrows the claimed invention in such a way as to overcome the obviousness legal standard. While the underlying ideas represented in the claim language remain the same, the specific language and specific ordering of the steps as now claimed represent subject matter which cannot be said to be obvious to a person of ordinary skill in the art without improper hindsight analysis. 

	In reaching the conclusion of allowance, the examiner interprets the claim language in light of the specification. The examiner takes notice of the specification dated 11/13/2013, with  particular attention to paragraph 10, which summarizes the invention; paragraph 12, which summarizes the problem solved by the invention; paragraphs 20-22, which summarizes the technical aspects of the invention that address the problem to be solved; paragraph 46 and the associated figure 5, which describe the order of the operations of the invention to produce the merged results emerging from both non-continuous queries and continuous queries; paragraphs 47-49, providing an illustrative example of the invention in a theoretical case;  and paragraph 50 and the associated figure 6, further describing describe the order of the operations of the invention to produce the merged results emerging from both non-continuous queries and continuous queries.

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, February 11, 2021
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157